NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NIKI-ALEXANDER SHETTY, FKA Satish               No. 17-16807
Shetty,
                                                D.C. No. 5:17-cv-02980-LHK
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CWALT, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Niki-Alexander Shetty, FKA Satish Shetty, appeals pro se from the district

court’s judgment dismissing his action alleging state law claims related to

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for lack of subject matter jurisdiction. Ass’n of Am.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Med. Colls. v. United States, 217 F.3d 770, 778 (9th Cir. 2000). We affirm.

      The district court properly dismissed Shetty’s action because Shetty failed to

establish federal subject matter jurisdiction over his action alleging solely state law

claims, and did not show that all defendants were citizens of a different state than

Shetty. See In re Digimarc Corp. Derivative Litig., 549 F.3d 1223, 1234 (9th Cir.

2008) (“Diversity jurisdiction requires complete diversity between the parties—

each defendant must be a citizen of a different state from each plaintiff.”); Ass’n of

Am. Med. Colls., 217 F.3d at 778-79 (the party asserting jurisdiction bears the

burden of establishing it).

      The district court did not abuse its discretion in granting defendants’ motions

to dismiss without first holding a hearing. See Fed. R. Civ. P. 78(b) (“By rule or

order, the court may provide for submitting and determining motions on briefs,

without oral hearings.”).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      The Bank of New York Mellon’s motion to take judicial notice (Docket

Entry No. 18) is denied as unnecessary.

      AFFIRMED.




                                           2                                    17-16807